DETAILED ACTION
This Office Action is in response to the Amendment filed on April 30th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1-3, 7, 10, 13-15 & 19 have been amended; claims 1, 8, 16 & 22 are independent; claims 9 & 16-18 were canceled; and claims 21-24 have been added. Claims 1-8, 10-15 & 19-24 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 04/30/2021, with respect to the rejection(s) of claim(s) 1-8, 10-15 & 19-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Haughn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10-15 and 19-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Babbage et al. (Babbage), U.S. Pub. Number 2017/0041733, in view of Gupta et al. (Gupta), U.S. Pub. Number 2009/0094680, and further in view of Haughn et al. (Haughn), U.S. Pub. Number 2011/0105080.
Regarding claim 1; Babbage discloses a method comprising:
at a controlling unit including one or more processors and a non-transitory memory:
obtaining, by the controlling unit, a request for a client device to access an enterprise network, wherein the request indicates that the client device is provisioned on a mobile network (par. 0046; receive an initialization request for access to a network on behalf of a subscriber (linked to a subscription unit).);
granting the client device access to the enterprise network in response to determining that the client device is associated with the closed subscriber group that corresponds to the enterprise network (par. 0024; access may only granted after a further provisioning exchange with the subscription manager.).
Baggage fails to explicitly disclose determining whether the client device is associated with a closed subscriber group that corresponds to the enterprise network.
However, in the same field of endeavor, Gupta discloses access management for wireless communication comprising determining whether the client device is associated with a subscriber group that corresponds to the enterprise network (Gupta: par. 0054; fig. 2; the access point 102 and/or one or more network nodes (e.g., the network node 110) may determine whether to allow the access terminal 106 to access the access point 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta into the method of Baggage comprising determining whether the client device is associated with a subscriber group that corresponds to the enterprise network to prevent unauthorized access terminals from accessing certain bases stations and improving access management for wireless networks (Gupta: par. 0008).

Baggage and Gupta fail to explicitly disclose based on determining, using the closed subscriber group, that the client device is authorized to access the enterprise network, wherein the enterprise network is a wireless local area network (WLAN).
However, in the same field of endeavor, Haughn discloses mobile subscriber device network access comprising based on determining, using the closed subscriber group, that the client device is authorized to access the enterprise network, wherein the enterprise network is a wireless local area network (WLAN) (Haughn: par. 0063; determine whether or not MSD is authorized for access to the second network based on whether or not the account associated with MSD is in good standing (e.g., no over usage, no outstanding debt, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Haughn into the method of Baggage and the method and apparatus of Gupta comprising based on determining, using the closed subscriber group, that the client device is authorized to access the enterprise network, wherein the enterprise network is a wireless local area network (Haughn: par. 0002).
Regarding claim 2; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Baggage further discloses determining whether the client device is associated with a subscriber group that corresponds to the enterprise network comprises: transmitting a client device identifier (ID) that identifies the client device to the mobile network; and receiving an indication that the client device ID is included in the closed subscriber group that corresponds to the enterprise network (Baggage: pars. 0028-0029; a subscription identifier; the subscription identifier comprise a portion to identify the subscriber as special to the network; the subscriber identity is generated randomly at the subscription unit or a device associated with the subscription unit; this functionality is provided so that the subscriber identity contains enough information for the visited network to route the request to the correct home network and enough information for the home network to identify the subscriber as special.).
Regarding claim 3; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses determining whether the client device is associated with a closed subscriber group that corresponds to the enterprise network comprises: determining whether a client device identifier (ID) that identifies the client device is included on a list of client device IDs that are part of the closed subscriber group that corresponds to the enterprise network (Gupta: par. 0054; comparing an identifier of the access terminal 106 with a list of authorized access terminals maintained by the access point 102 (e.g., a local access list 340) and/or maintained by the network node 110 (e.g., a network database access list 342).)
Regarding claim 4; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses granting the client device access to the enterprise network is performed based on a credential that the client device utilizes to access the mobile network (Gupta: par. 0145; the access point 102 may grant access to certain services; e.g., the access point 102 may grant access to local services provided by a local network.).
Regarding claim 5; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses granting the client device access to the enterprise network is performed based on a phone number of the client device (Gupta: par. 0137; the owner of access point 102 may configure a list of identifiers (e.g., phone numbers) of access terminals that are allowed to use one or more services provided by the access point 102.).
Regarding claim 6; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Baggage further discloses granting the client device access to the enterprise network is performed based on a subscriber identity module (SIM) of the client device (Baggage: par. 0024; a subscriber’s UICC or SIM card.).
Regarding claim 7; Babbage, Gupta and Haughn disclose the method of claim 1, Gupta further discloses comprising: determining, the client device, whether the client device is a member of an authorized closed subscriber group associated with the enterprise network (Gupta: par. 0091; the access point 102 may allow or reject the requested access based on a response it receives from the network node indicative of whether the access terminal 108 is authorized to access the access point 102.); recovering network transmitting information (Gupta: par. 0172; recover the traffic data for the data stream); and checking whether the network transmitting information matches a provisioned information in the client device (Gupta: par. 0101; provisioning access terminals and access points with CSG subscription information (e.g., matching information).).
Regarding claim 8; Babbage, Gupta and Haughn disclose the method of claim 7, wherein Gupta further discloses the network transmitting information is recovered from broadcast SSIDs or by using a Generic Advertisement Service (GAS) (Gupta: par. 0066; the access point 102 broadcasts its identifier (e.g., FNID or CSG ID) over-the-air.).
Regarding claim 10; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses determining whether the client device is associated with a closed subscriber group that corresponds to the enterprise network comprises: accessing, by the controlling unit, a server on each of the one or more service providers; and downloading, from each server, one or more closed subscriber group lists of authorized client devices from each of the one or more service providers (Gupta: par. 0094; a list of identifiers that indicate one or more access groups associated with the access terminal; i.e., the identifier may comprise a list of closed subscriber group of which the access terminal 108 is a member, a list of access terminals that are allowed to access the access point 102 (e.g., an access list of the access point 102) or a list of identifiers of access points that the access terminal 108 may access.).
Regarding claim 11; Babbage Gupta and Haughn disclose the method of claim 1, wherein Baggage further discloses the client device accesses the enterprise network via SIM-Universal Integrated Circuit Card (SIM-UICC)-based authentication (Baggage: par. 0082; IMSI is assigned to the new subscriber in initial configuration, it may be determined directly by the SIM or UICC or by the device (e.g., a UE or M2M device) associated with the subscriber or subscription.)
Regarding claim 12; Babbage, Gupta and Haughn disclose the method of claim 11, wherein Baggage further discloses the SIM-UICC-based authentication includes a SIM-Authentication and Key Agreement (SIM-AKA) or a SIM-Authentication and Key Agreement Prime (SIM-AKA’) (Baggage: par. 0064; 3GPP Authentication Key Agreement (AKA); e.g., the key could be a hash of one or both: the fake IMSI, and the IMEI; a fixed key may be used or a hash of one or more of: the fixed key; IMSI, and IMEI.).
Regarding claim 13; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses the enterprise network comprises internal emails software or internal webpages associated with an enterprise (Gupta: par. 0082; redirecting the user to a webpage whereby the access terminal 108 only receives service from the access point 102 if certain conditions are met.).
Regarding claim 14; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Gupta further discloses a server associated with each of one or more service providers determines whether the client device is associated with the closed subscriber group that corresponds to the enterprise network (Gupta: par. 0094; the identifier may comprise a list of subscriber groups of which the access terminal 108 is a member, a list of access terminals that are allowed to access to the access point 102.).
Regarding claim 15; Claim 15 is directed to a non-transitory computer storage which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Regarding claims 16-21
Regarding claim 22; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Baggage further discloses the controlling unit is a WLAN controlling unit (Baggage: par. 0057; a wireless LAN or WAN.).
Regarding claim 23; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Haughn further discloses the determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network includes communicating a request to an authentication, authorization, and accounting (AAA) server associated with the enterprise network, wherein an identifier for the closed subscriber group is included in the request to the AAA server (Haughn: par. 0049; one or more access servers can provide or implement one or more of authentication, authorization, and accounting (AAA) services.).
Regarding claim 24; Babbage, Gupta and Haughn disclose the method of claim 1, wherein Haughn further discloses determining whether the client device is associated with the closed subscriber group that corresponds to the enterprise network includes communicating a request to an authentication, authorization, and accounting (AAA) server associated with the enterprise network, wherein the AAA server obtains an identifier for the closed subscriber group via a profile for the client device obtained from a Home Subscriber Server (HSS). (Haughn: par. 0050; access to network service or IP mobility, and are intended to work in both local AAA and roaming situations.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/KHOI V LE/
Primary Examiner, Art Unit 2436